Citation Nr: 0639673	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted service connection for PTSD 
and assigned a 30 percent disability rating, effective 
December 15, 2004.  


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the veteran's claim.

2.  From December 15, 2004 to June 26, 2006, the veteran's 
PTSD was manifested by symptoms of moderate severity 
including:  anxiety, sleep impairment, nightmares, and 
difficulty with interpersonal relationships. 

3. Since June 27, 2006, the veteran's PTSD has been 
manifested by severe symptoms including: anxiety, sleep 
impairment, nightmares, apprehension and poor insight and 
judgment.


CONCLUSIONS OF LAW

1.  From December 15, 2004 to June 26, 2006, the criteria for 
a disability evaluation of 50 percent for PTSD have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§  4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a disability evaluation of 70 percent 
for PTSD from June 27, 2006 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The veteran was sent a VCAA notice letter in January 2005 
that explained the evidence required to substantiate a claim 
for service connection and advised him of VA's duty to assist 
with the development of his claim.  This notice informed the 
veteran what evidence VA would be responsible for obtaining 
and advised him that VA would assist him in obtaining 
relevant records.  The veteran was also advised to submit any 
relevant evidence in his possession.  A March 2006 letter 
informed the veteran of the information and evidence required 
to establish a disability rating and effective date for the 
disability on appeal.

Although VCAA notice was not provided to the veteran prior to 
the initial rating decision, there was no prejudice to the 
veteran.  The veteran was provided with adequate notice of 
the VCAA in January 2005 prior to the readjudication of the 
claim in the June 2006 statement of the case, and the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims. Once this has been 
accomplished, all due process concerns have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The requirements with respect to the 
content of the VCAA notice were met in this case. 

The Board also finds that the duty to assist has also been 
satisfied.  The relevant service medical records and post-
service medical records have been obtained.  The veteran has 
been afforded a VA examination.  Additionally, he testified 
at a hearing before the undersigned acting member of the 
Board in August 2006, and a transcript of the testimony from 
that hearing is in the file and has been reviewed.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in the development of his case. 

Pertinent Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (claim for an original rating) and a claim for an 
increased rating.  It has indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411.  
According to that code, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, DC 9411 (2006).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richards v. Brown, 9 Vet. App., 
266, 267 (1996), (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV)).

According to the DSM-IV, which VA has adopted at 38 C.F.R. §§ 
4.125, 4.130 (2006), GAF scores of 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis must focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000) (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.)

After a review of the evidence, the Board finds that a 
disability rating of 50 percent, but not more, is warranted 
for the period between December 15, 2004 and June 26, 2006.  
The evidence shows that a rating of 70 percent, but not more, 
is warranted from June 27, 2006. 

As noted previously, the veteran testified at a Board hearing 
in August 2006. The veteran indicated that his PTSD symptoms 
included nightmares and difficulty sleeping.  He reported 
that he has memory loss due to PTSD.  He added that he 
attended both group and individual counseling sessions for 
PTSD treatment.  He testified that he retired as a 
firefighter in 2000 due to a heart attack and was currently 
unable to work due to physical disabilities, including 
rheumatoid arthritis, diabetes, and peripheral neuropathy.  

The medical evidence includes records of September 2004 VA 
outpatient counseling.  The veteran was noted to be tearful 
and reported that he was under a lot of stress.  He reported 
problems with irritability and anger.   He complained of 
flashbacks, hyperalertness and avoidance.  He complained of 
poor sleep, night sweats and intrusive thoughts.    He was 
taking medication but reported that it did not help with his 
mood and anger issues.  He reported having suicidal ideation.  
He reported having night sweats and intrusive thoughts.  He 
stated that he would isolate from others and that he had to 
sit with his back to the wall.  He was given an Axis I 
diagnosis of PTSD.  A GAF score of 55 was assigned.

A December 2004 outpatient VA treatment report reflects that 
the veteran reported having nightmares of combat and had 
nightmares of friends or family dying.  He reported 
flashbacks in which he would hear helicopters.  He complained 
that he could not tolerate crowds.  He stated that he would 
frequently get up at night to check whether windows and doors 
were locked.  He reported sleeping with a gun under his bed.  
He denied hallucinations, delusions and suicidal or homicidal 
ideation.  He reported taking citalopram daily.  It was noted 
that the veteran was dressed in neat, casual clothing.  His 
tone was short and sharp but he was noted as calm and able to 
talk.   The veteran was given an Axis I diagnosis of PTSD.  A 
GAF score of 55 was assigned.

A September 2005 VA outpatient record reflects that the 
veteran complained of irritability.  He reported that his 
sleep was fair but that he continued to have nightmares.  The 
veteran denied suicidal or homicidal ideation, plans or 
intent.  Daily medications included citalopram and depakote.  
The examiner noted that the veteran was on steroid 
medications for treatment of rheumatoid arthritis and the 
steroids contributed to his irritability.  Insight and 
judgment were intact.  Mild depression and a flat affect were 
noted.  The examiner observed that the veteran was sluggishly 
reactive overall.    The examiner noted that the veteran was 
well-dressed and groomed and cooperative and open during the 
interview.   The Axis I diagnosis was mood disorder, mild to 
moderate episode, and PTSD.  Contributing factors included 
current medical illness and need for steroid medications, 
unintended interruption of therapy with citalopram, and 
chronic pain.  A GAF of 62 was assigned.

A progress note from November 2005 indicates that the 
veteran's spouse reported that his PTSD was elevated and 
problematic.  Treatment notes dated in March 2006 indicate 
that the veteran reported having anger that was verbal but 
could become physical.  He again complained of anxiety 
related to being in large crowds.  

A June 2006 progress note reflects that the veteran reported 
feelings of  "dying inside" and stated that he treated his 
wife and children badly.  Another June 2006 progress note 
indicates that the veteran's wife accompanied him to 
counseling.  She reported that he had a bad relationship with 
his kids and that she was concerned about his hateful and 
demeaning treatment.

The veteran underwent a VA psychiatric examination on June 
27, 2006.  The veteran reported flashbacks of combat and 
nightmares.  He reported that he became so agitated during 
nightmares that he hit his wife and had to sleep in a 
different room.  He reported sleeping with a gun close by and 
patrolling the house at night for intruders.  He complained 
of intolerance of loud noises, crowds and social situations 
and stated that he could not tolerate people standing behind 
him or approaching him from behind.   He reported having 
"road rage" and stated that he feared attack from unknown 
sources.  He reported taking antidepressant medication.  The 
examiner noted that the veteran was appropriately dressed and 
had good hygiene.  The examiner found that the veteran was 
pleasant and cooperative, but apprehensive. The examiner 
found no evidence of loosened associations, hallucinations, 
delusions or obsessive thinking or compulsions.  There was no 
evidence of destructive ideation toward self or others.  
Memory for recent and remote events was intact, with good 
awareness.  Insight and judgment were noted as minimal to 
adequate.  Axis I diagnosis was PTSD, severe and 
incapacitating.  There was no Axis II diagnosis.   The Axis 
III diagnosis was diabetes mellitus, tremor, hearing loss and 
cataracts.  A GAF of 40 was assigned.  

After review of the evidence, the Board concludes that a 
disability rating of 50 percent is warranted for the period 
from December 15, 2004 to June 26, 2006.  The evidence shows 
that, during this time period, the manifestations of the 
veteran's PTSD were moderate and included depressed mood, 
irritability, anxiety and flattened affect.  Medication was 
required and the veteran was participating in therapy.  Over 
this time period, however, good insight and judgment were 
noted, so a higher evaluation is not in order.

The Board finds that a disability rating of 70 percent, but 
not more, for the veteran's PTSD from June 27, 2006 is 
warranted.  The report of the VA examination in June 2006 
reflects an increase in the severity of the veteran's PTSD 
symptoms, including increased anxiety and agitation related 
to PTSD.   His insight and judgment were described as poor.  
He had increased sleep disturbance and reported that he 
sometimes patrolled his home at night with a gun.  A VA 
examiner characterized the veteran's PTSD as incapacitating.  
The GAF score of 40 assigned in June 2006 reflects severe 
impairment.  Accordingly, a higher rating of 70 percent is in 
order.  



However, the evidence does not show total social and 
industrial impairment attributable to the service connected 
psychiatric disorder.


ORDER

A disability rating of 50 percent for PTSD is granted between 
December 15, 2004 and June 26, 2006, subject to the 
provisions governing the award of monetary benefits.

A disability rating of 70 percent for PTSD from June 27, 
2006, the date of the VA examination, is granted, subject to 
the provisions governing the award of monetary benefits.



____________________________________________
ROBERT E. O' BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


